Exhibit 10.5

 

DEMAND PROMISSORY NOTE

 



$ 10,000.00 Las Vegas, Nevada   May 3, 2018





 

FOR VALUE RECEIVED, OWP VENTURES, INC., a Delaware corporation (“Borrower”),
hereby promises to pay to the order of Craig Ellins (the “Payee”), with an
address at 6500 Bullring Lane, Las Vegas NV 89130 , ON DEMAND, the principal sum
of TEN THOUSAND DOLLARS ($10,000), together with all interest that has accrued
thereon from the date hereof in accordance with the terms of this Demand
Promissory Note (this “Note”).

 

The outstanding principal amount of this Note shall bear interest at a rate of
six percent (6%) per annum, based on a year of 365 or 366 days, as applicable,
for the number of days actually elapsed, until the date on which the last
payment of principal and interest under this Note shall have been paid.

 

This Note may be prepaid, in whole or in part, at any time or from time to time,
without premium or penalty. All payments made on this Note shall be applied
first to interest accrued to the date of the payment, then to other amounts
which may then be due hereunder (other than principal), and then to the
outstanding principal amount of this Note.

 

All payments or prepayments of principal and interest and other sums due
pursuant to this Note shall be made by check to Payee at its address set forth
above, or in immediately available funds by wire transfer to Payee’s account at
such bank as Payee shall have previously designated to Borrower.

 

Whenever any payment to be made hereunder shall be due on a Saturday, Sunday or
public holiday under the laws of the State of Nevada, such payment may be made
on the next succeeding business day and such extension of time shall be included
in the computation of payment of interest hereunder.

 

Borrower hereby waives presentment, demand for payment, notice of dishonor,
protest and notice of protest of this Note. No waiver of any provision of this
Note, or any agreement or instrument evidencing or providing security for this
Note, made by agreement of Payee and any other person or party, shall constitute
a waiver of any other terms hereof, or otherwise release or discharge the
liability of Borrower under this Note. No failure to exercise and no delay in
exercising, on the part of Payee, any right, power or privilege under this Note
shall operate as a waiver thereof nor shall simple or partial exercise of any
right, power or privilege preclude any other or further exercise thereof, or the
exercise of any other power, right or privilege. The rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies provided
by law.

 

Any provision of this Note that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

This Note is governed by and to be construed in accordance with the laws of the
State of Nevada without regard to its doctrine of conflict of laws. Borrower, by
its execution hereof (i) agrees that any legal suit, action or proceeding
arising from or related to this Note may be instituted in a state or federal
court located in the State of Nevada; (ii) waives any objection which it may now
or hereafter have to the laying of venue of any such suit, action or proceeding;
and (iii) irrevocably submits to the jurisdiction of any such court in any such
suit, action or proceeding.

 

  OWP VENTURES, INC.         By:   Name: Craig Ellins   Title: Chief Executive
Officer

 